Citation Nr: 1736607	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  10-25 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for left knee disability.

2. Entitlement to service connection for gastroesophageal reflux (GERD).

3. Entitlement to service connection for a urinary system disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to September 1972.  

This matter is before the Board of Veteran's Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes the RO denied service connection for numbness in the right hand in March 2009 and the Veteran submitted a timely notice of disagreement. However, during the course of the appeal the RO granted service connection for the Veteran's residuals of a right wrist injury/sprain in a December 2016 rating decision. As this constitutes a full grant of benefits sought on appeal the issue is not relevant. AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a Decision Review Officer (DRO) hearing at the RO in May 2011. A transcript has been associated with the claims file. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Left knee disability was not manifest during service and arthritis was not manifest within one year of separation.  Left knee disability is not related to service. 

2. GERD did not manifest in-service and is not related to service. 

3. A urinary system disorder, to include benign prostatic hyperplasia (BPH) and urinary tract infections, did not manifest in-service and is not related to service. 

4. Kidney stones were not manifested during service or within the first post-service year, and are not related to service.


CONCLUSIONS OF LAW

1. Left knee disability was not incurred in, or aggravated by service, and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.307, 3.309 (2016).

2. GERD was not incurred in, or aggravated by service. 38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3. A urinary system disorder, to include BPH and urinary tract infections, was not incurred in, or aggravated by service. 38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4. Kidney stones were not incurred in, or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 11113 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In February 2008 prior to the March 2009 rating decision, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's available service treatment records (STRs) with the claims file. The Veteran and several lay statements reported he underwent treatment at Barksdale Air Force base in 1971. A VA request for information was submitted to the National Personnel Records Center (NPRC) in May 2014 and a June 2014 NPRC response noted a search for records from January 1, 1971 through December 1, 1971 at Barksdale Air Force base was negative. See June 9, 2014 VA request for information. Subsequent correspondence to the Veteran in June 2014 noted the negative response and unavailability of these records. See June 13, 2014 VA correspondence. As such, the Board finds further attempts to obtain these records would be futile. 

In addition, the RO associated the Veteran's identified available VA and private treatment records with the claims file. The Veteran reported undergoing treatment at Dallas VA medical center after service from 1976 forward. However, a formal finding as to the unavailability of outpatient treatment records from Dallas VAMC from January 1, 1974 to November 13, 2008 was subsequently associated with the claims file. See February 6, 2009 formal finding on unavailability of VAMC treatment records. As such the Board finds any additional attempts to obtain these records would be futile.  No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remand

Previously the case was before the Board in August 2016. In addition, the case was previously remanded in February 2014. Most recently the case was remanded for additional development and supplemental VA examinations. The Veteran was afforded a supplemental VA opinion as to his left knee DJD in March 2017. Additionally, the Veteran was afforded VA examinations as to GERD and his claim for a urinary system disorder in November 2016. As such the Board finds there has been substantial compliance with the prior remand. 

III. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d). Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). With respect to the current appeal the list of current diseases includes arthritis and calculi of the kidney, bladder or gallbladder and nephritis. For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

The Board notes that the Veteran is not asserting that his claimed disability resulted from him engaging in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (West 2014) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



IV. Analysis

A. Left Knee

The Veteran contends he is entitled to service connection for left knee disability. The Veteran reported injuring his left knee while playing basketball in-service. Lay statements from the Veteran's sister a registered nurse note the Veteran injured his left knee while playing basketball in-service in Korea and later had surgery. See March 30, 2008 lay statement.  The Veteran's and the associated lay statements are competent to describe his ongoing symptoms. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of left knee degenerative joint disease. See May 2014 VA examination. The Veteran contends he injured his left knee playing basketball in-service and such resulted in his ongoing symptoms and current left knee DJD. 

The Veteran's available service treatment records have been associated with the claims file. Treatment records in April 1971 note the Veteran injured his right ankle and he reported ongoing right ankle soreness. See April 28, 1971 STRs. Treatment records in July 1971 note a twisted right ankle while playing basketball. No swelling was noted and mild pain and tenderness was reported. See July 30, 1971 STR. At separation the report of medical examination and clinical evaluation noted the Veteran's lower extremities and musculoskeletal system was normal. See September 7, 1971 report of medical examination. On the September 1972 report of medical history the Veteran denied swollen or painful joints, bone or joint deformities and a "trick" or locked knee. See September 7, 1972 report of medical history.

The issue is whether the Veteran's left knee disorder is related to his service.  The Veteran was afforded a VA examination in May 2014. The examiner noted it was less likely than not that the Veteran's left knee DJD was incurred in or caused by the claimed in-service injury, event, or illness. See May 2014 VA examination. The Veteran reported sharp left knee pain with episodes of giving way, locking and occasional swelling. The Veteran reported difficulty standing for greater than 15 minutes and difficulty squatting, kneeling and lifting. X-rays noted degenerative changes of the lateral compartment with moderate lateral compartment joint space narrowing and marginal osteophyte formation. Mild patellofemoral degenerative changes were noted. The examiner noted in-service treatment for a right knee and ankle injury while playing basketball.  However, no left knee injury was reported. Further, on examination negative McMurray and anterior and posterior drawer testing and Lachman testing was equal bilaterally. The examiner noted no indications of knee pain, injuries or surgeries at separation. Id.

Then, the Veteran was afforded a VA supplemental opinion in March 2017. The examiner noted the Veteran's left knee DJD was less likely than not incurred in or caused by the claimed in-service injury, event or illness. See March 2017 VA opinion. The examiner noted the Veteran's in-service injury to his right knee and ankle while playing basketball. However, the examiner found that a review of the orthopedic medical literature revealed no credible, peer reviewed studies supporting the contention that post-traumatic degenerative changes of a lower extremity joint may induce degenerative changes of another ipsilateral or contralateral extremity joint, even in the setting of leg length discrepancy. As such, the examiner found that without additional medical documentation the examiner was unable to comment further without resorting to speculation. Id. The Board finds this opinion is entitled to probative weight, as the examiner's opinion was based on a thorough medical examination, review of the medical literature and the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such, the Board finds the examination and opinion is of high probative value.

VA and private treatment records have been associated with the claims file. Private treatment records in May 1996 note degenerative changes of the left knee joint, with no evidence of fracture, dislocation or significant radiopaque soft tissue abnormalities. See May 28, 1996 private treatment record. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for left knee DJD is warranted. The Board notes the Veteran's reports of injuring his left knee in-service while playing basketball and he is competent to relay these in-service events. While, the Veteran is competent to testify as to his observations his testimony must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's statements as to whether his left knee DJD is related to his active service are outweighed by the other evidence of record. The Board notes the Veteran in his May 2010 DRO hearing testified that he failed to identify any current medical issues or ailments at separation due to his concern and potential implication such could have on future employment prospects. The Board finds the Veteran's and the assocaited statements regarding his ongoing symptoms are not credible and are conflicting with his own reports and the contemporaneous service records. 

The Board finds that the medical evidence is more probative and credible than the lay opinions of record. The Veteran has reported that his current left knee DJD is a result of his active service; however, as noted above the Board finds the Veteran's and the associated lay statements of record as to his ongoing symptoms to not be credible. The Board finds the VA examination and opinions which were based on the examiner's medical expertise and well-reasoned rationale to be more probative and credible than the lay opinions of record. In particular the May 2014 VA examination and supplemental opinion in March 2017 were based on the examiner's medical expertise, a review of the medical literature and provided a well-reasoned rationale and as a result are entitled to significant probative weight. The May 2014 VA examiner found the Veteran has left knee DJD and underwent treatment in-service for a right ankle and right knee injury, however, a review of the medical literature revealed no credible peer reviewed studies supporting the contention that post-traumatic degenerative changes of a lower extremity joint may induce degenerative changes of another ipsilateral or contralateral extremity joint, even in the setting of leg length discrepancy. As such, the examiner found that without additional medical documentation the examiner was unable to comment further without resorting to speculation. The examiner found the Veteran's left knee DJD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. Id.

The Board notes at separation from service the Veteran's clinical examination in September 1972 was normal. This normal finding is inconsistent with ongoing manifestations of pathology. The Board finds the Veteran's statements are outweighed by the May 2014 and March 2017 VA examiner's opinion, as this credible probative opinion is entitled to significant weight and weighs against the claim. As such service connection is not warranted. 

VA and private treatment records associated with the claims file do not contradict the VA examination and are absent indications of a relationship between the Veteran's left knee DJD and service. While the Veteran's and the associated lay statements have reported his current symptoms are a result of an injury in-service the Board finds these are outweighed by the more credible and probative medical evidence of record. As such, service connection is not warranted. 

Additionally the Board has considered whether service connection is warranted on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.303, 3.307, 3.309. The Veteran has a diagnosis of left knee DJD and is therefore eligible for presumptive service connection. Left knee DJD was not "noted" during service or within one year of separation. See Walker, 708 F.3d 1331.  The Veteran's STRs reflect no complaint, finding, or diagnosis with respect to his left knee. The Board accepts the Veteran's and associated lay statements of record that he injured his knee playing basketball in-service. However, at separation from service the Veteran's clinical examination in September 1972 was normal. This normal finding is inconsistent with ongoing manifestations of pathology. Further, the Veteran testified in his May 2010 DRO hearing testified that he failed to identify any current medical issues or ailments at separation due to his concern and potential implication such could have on future employment prospects. The Board finds the Veteran's statements regarding his ongoing symptoms are not credible and are conflicting with his own reports and the contemporaneous service records. As such the Board finds the Veteran's left knee DJD did not manifest within the one year period after service and service connection is not warranted on a presumptive basis. In addition, in weighing the evidence of record the Board finds the competent and credible evidence of record is against finding continuity of symptomatology. As a result, service connection based on continuity of symptomology is not warranted. 

Although the Veteran has established a current disability the preponderance of the evidence weights against finding that the Veteran's left knee DJD is related to his active service and as such service connection is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

B. GERD

The Veteran contends he is entitled to service connection for GERD. The Veteran has reported experiencing ongoing symptoms of GERD which manifested in-service and have continued since. Lay statements from friends and relatives report the Veteran had ongoing stomach pains while stationed in Korea and since returning. Lay statements from the Veteran's sister a registered nurse note he has experienced severe acid reflux since service and he was hospitalized for stomach pains in-service while home for their Mother's funeral. The Veteran's and additional lay statements note the Veteran has difficulty eating certain things and often experiences regurgitation with ongoing pain. The Veteran and associated lay statements are competent to describe his ongoing symptoms. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of gastroesophageal reflux disease. See November 2016 VA examination. 

The Veteran's service treatment records have been associated with the claims file. At separation the report of medical examination and clinical evaluation noted the Veteran's abdomen was normal. See September 7, 1972 report of medical examination. On report of medical history the Veteran denied frequent indigestion, stomach, liver and/or intestinal trouble.  See September 7, 1972 report of medical history. 

The issue is whether the Veteran's GERD is related to his service.

Turning to the medical evidence, the Veteran was afforded a VA examination in November 2016. The examiner noted a diagnosis of gastroesophageal reflux disease. See November 2016 VA examination. The Veteran reported pain, ongoing reflux and regurgitation. The examiner noted a review of the Veteran's medical records and lay statements associated with the claims file. The examiner found that the Veteran's stomach condition GERD was associated with left upper quadrant pain and was less likely than not caused by or a result of or aggravated by an injury or disease in-service. The examiner noted the Veteran's GERD was first diagnosed in May 2001 which was 29 years after service. Id. The Board finds this opinion is entitled to probative weight, as the examiner's opinion was based on a thorough medical examination, review of the medical literature and review of the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such, the Board finds the examination and opinion is of high probative value.

VA and private treatment records have been associated with the claims file. Treatment records in October 2004 note the Veteran reported he began experiencing daily left quadrant abdominal pain, cramping and burning about 10 years ago. See October 14, 2004 private treatment record.  The Veteran reported frequent gastric discomfort and reflux was noted. Treatment records in June 2007 noted chronic intermittent reflux. See June 21, 2007 private treatment records.  

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for GERD is warranted. The Board notes the Veteran's and the associated lay statements of record report in-service stomach distress and complaints and he is competent to relay his symptoms. Here, the Veteran's and associated lay statements as to whether his GERD is related to service are outweighed by the other evidence of record. The Board notes that the Veteran in his May 2010 DRO hearing testified to failing to identify any current medical issues or ailments at his separation examination in September 1972 due to his concern and implication on future employment prospects. The Board finds the Veteran's statements and the associated lay statements of record regarding his ongoing symptoms are not credible and are conflicting with his own reports and the contemporaneous service records. 

The Board finds that the medical evidence is more probative and credible than the lay opinions of record. While the Veteran has reported that his GERD began in-service and persisted since the Board finds the VA examinations and treatment records which are based on the examiner's medical expertise and well-reasoned rationale are more probative. In particular the November 2016 VA examination was based on the examiner's medical expertise, and provided a well-reasoned rationale and as a result is entitled to significant probative weight. The November 2016 VA examiner found that the Veteran's GERD was first diagnosed in 2001 which was 29 years after service, and found that the Veteran's GERD and associated left upper quadrant pain was less likely than not caused by or a result of in-service injury or disease. Additionally private treatment records in October 2004 note the Veteran reported he began experiencing left quadrant abdominal pain and cramping 10 years prior, which would be 1994 almost 20 years after service. Further, the Board notes at separation from service in September 1972 the Veteran's clinical examination was normal. This normal finding is inconsistent with ongoing manifestation of pathology. The Board finds the Veteran's and associated lay statements of record are outweighed by the November 2016 VA examination and treatment records associated with the claims file, as this credible probative opinion, is entitled to significant weight and weighs against the claim. As such service connection is not warranted. 

VA and private treatment records associated with the claims file do not contradict the VA examination and are absent indications of a relationship between the Veteran's GERD and his service. The Board finds the Veteran's and associated lay statements of record are outweighed by the more credible and probative medical evidence of record. 

Although the Veteran has established a current disability the preponderance of the evidence weights against finding that the Veteran's GERD is related to his service and as such service connection is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

C. Urinary System Disorder

The Veteran contends he is entitled to service connection for a urinary system disorder to include kidney stones and urinary tract infections. The Veteran has reported in-service he underwent treatment for kidney stones and had ongoing pain. The Veteran is competent to describe his ongoing symptoms. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of benign prostatic hyperplasia (BPH). See November 2016 VA examination. The Veteran reports experiencing kidney stones in-service. Additionally, the Veteran recently reported experiencing urinary tract infections on occasion, increased frequency of urination and occasional hematuria.  

Service treatment records have been associated with the claims file. At separation the report of medical examination and clinical examination noted that the Veteran's genitourinary system was normal. See September 7, 1972 report of medical examination. On report of medical history the Veteran denied frequent or pain during urination, kidney stones, or blood in the urine. The Veteran noted having venereal disease. See September 7, 1972 report of medical history. 

Turning to the medical evidence, the Veteran was afforded a VA examination in November 2016. See November 2016 VA examination. The examiner noted no renal dysfunction, no history of recurrent symptomatic urinary tract or kidney infections. The examiner noted a review of the Veteran's treatment records and found that the medical evidence does not support a finding of recurrent hematuria and/or urinary tract infections. The examiner noted the Veteran has experienced intermittent urinary tract infections. However, the examiner noted that chronicity of recurrent hematuria and urinary tract infections is not supported by the objective evidence of record. Further, the examiner noted the Veteran's only current urinary system disorder is BPH. BPH develops as a result of age and is not caused by, or a result of, or aggravated by kidney stones or the result of an event, injury or illness during service. A kidney ultrasound was normal. Id.

VA and private treatment records have been associated with the claims file.  Treatment records in July 1994 noted no renal or pyelocalyceal abnormality. See July 25, 1994 private treatment record. Treatment records in February 2008 note the Veteran was prescribed a course of antibiotics for a urinary tract infection. See February 26, 2008 private treatment records. In May 2011 the Veteran reported left upper quadrant pain that has been ongoing for three days and darker than normal urine. See May 19, 2011 private treatment record. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for a urinary system disorder to include kidney stones, urinary tract infections and BPH is warranted. The Board notes the Veteran's reports of his symptoms of kidney stones, hematuria and ongoing urinary tract infections in-service and since and he is competent to relay his symptoms. While, the Veteran is competent to testify as to his observations his testimony must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Here, the Veteran's and associated lay statements of record are outweighed by the other evidence of record. The Board notes the Veteran in his May 2010 DRO hearing testified that he failed to identify any current medical issues or ailment at separation due to his concern and potential implication such could have on future employment prospects. The Board finds the Veteran's and associated lay statements regarding his ongoing symptoms are not credible and are conflicting with his own reports and the contemporaneous service records.  

The Board finds that the medical evidence is more probative and credible than the lay opinions of record. While the Veteran and lay statements of record have reported ongoing kidney stones, and urinary tract infections, as noted above the Board finds the Veteran's and associated lay statements of record as to his ongoing symptoms to not be credible. The Board finds the VA examination and opinion which was based on the examiner's medical expertise and well-reasoned rationale is more probative and credible than the lay opinions of record. The November 2016 VA examination was based on the examiner's medical expertise, a thorough review of the claims file and a well-reasoned rationale and as a result is entitled to significant probative weight. The November 2016 VA examiner found that the Veteran's BPH developed as a result of age, and BPH is not caused by or a result of, or aggravated by kidney stones in-service service or another event, injury or illness during service. The examiner found the medical evidence of record did not support a finding of chronicity of recurrent hematuria and/or urinary tract infections

The Board notes at separation from service the Veteran's clinical examination in September 1972 was normal. This normal finding is inconsistent with ongoing manifestations of pathology. The Board finds the Veteran's and associated lay statements of record are outweighed by the November 2016 VA examiner's opinion, as this credible probative opinion, is entitled to significant weight and weighs against the claim. 

VA and private treatment records have been associated with the claims file. While the Veteran has reported his current symptoms are a result of service and have persisted since the Board finds these are outweighed by the more credible and probative medical evidence of record. As such, service connection is not warranted. 

The Board has considered whether service connection is warranted on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.303, 3.307, 3.309. Calculi of the kidney, bladder or gallbladder, and nephritis are considered chronic under section 3.309. However, while the Veteran has reported having kidney stones in-service the VA examination in November 2016 noted no kidney, ureteral or bladder calculi. The examiner noted ultrasound testing revealed normal renal functioning. The Board has considered the Veteran's and associated lay statements; however, as noted above the Veteran's statements regarding his ongoing symptoms are not credible and are conflicting with his own reports and the contemporaneous service records.  At separation, the Veteran had a normal genitourinary system. The VA opinion is more probative and credible and found a normal renal system and no history of kidney, urethral or bluffer calculi. On report of medical history the Veteran denied frequent or pain during urination, kidney stones, or blood in the urine. The Veteran noted having venereal disease. See September 7, 1972 report of medical history. Kidney stones were not "noted" during service or within one year of separation.  As such the Board finds service connection is not warranted on a presumptive basis. In addition, in weighing the evidence of record the Board finds the competent and credible evidence of record is against finding continuity of symptomatology. As a result service connection based on continuity of symptomology is not warranted.

Although the Veteran has established a current disability the preponderance of the evidence weights against finding that the urinary tract disorder is related to service and as such service connection is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for left knee disability is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for urinary system disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


